UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche International Value Fund Shares Value ($) Common Stocks 96.1% Australia 1.7% BHP Billiton Ltd. (ADR) (a) (Cost $3,268,605) Belgium 2.2% Delhaize Group SA (ADR)(Cost $2,108,391) Bermuda 2.3% Marvell Technology Group Ltd. (b) (Cost $2,749,072) Brazil 5.7% Cia Energetica de Minas Gerais (ADR) (a) Petroleo Brasileiro SA (ADR) (a) Vale SA (ADR) (a) (Cost $11,599,209) Canada 5.6% Agrium, Inc. Kinross Gold Corp.* Suncor Energy, Inc. Yamana Gold, Inc. (Cost $11,138,486) China 1.9% CNOOC Ltd. (ADR) (a) (Cost $3,419,838) France 3.8% Societe Generale SA (ADR) Total SA (ADR) (a) (Cost $4,280,307) Germany 5.9% Allianz SE (ADR) BASF SE (ADR) Siemens AG (ADR) (Cost $6,757,457) Hong Kong 2.3% China Mobile Ltd. (ADR)(Cost $2,590,510) India 4.3% Infosys Ltd. (ADR) (a) Tata Motors Ltd. (ADR) (a) (Cost $3,364,725) Israel 2.3% Teva Pharmaceutical Industries Ltd. (ADR) (a) (Cost $2,245,620) Japan 12.7% Canon, Inc. (ADR) Komatsu Ltd. (ADR) Mitsubishi UFJ Financial Group, Inc. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $16,201,549) Korea 3.7% KB Financial Group, Inc. (ADR) (a) SK Telecom Co., Ltd. (ADR) (Cost $3,719,252) Mexico 1.9% America Movil SAB de CV "L" (ADR) (a) (Cost $2,543,690) Netherlands 6.2% Aegon NV (Registered) (a) (c) ING Groep NV (ADR)* (a) Royal Dutch Shell PLC "A", (ADR) (Cost $7,451,499) Norway 1.5% Statoil ASA (ADR) (a) (Cost $2,629,550) Russia 4.9% CTC Media, Inc. (a) (b) Gazprom OAO (ADR) LUKOIL OAO (ADR) (Cost $8,909,218) Spain 6.2% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR) (Cost $7,435,293) Switzerland 6.4% ABB Ltd. (ADR)* (a) Credit Suisse Group AG (ADR) (a) UBS Group AG* (c) (Cost $8,130,675) United Kingdom 14.6% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) (a) Barclays PLC (ADR) (a) BP PLC (ADR) (a) HSBC Holdings PLC (ADR) (a) Smith & Nephew PLC (ADR) (a) Tesco PLC (ADR) (Cost $18,944,285) Total Common Stocks (Cost $129,487,231) Preferred Stock 2.4% Brazil Itau Unibanco Holding SA (ADR)(Cost $2,614,546) Securities Lending Collateral 34.8% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $49,290,637) % of Net Assets Value ($) Total Investment Portfolio (Cost $181,392,414) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $185,857,499.At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $2,751,751.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,548,513 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,796,762. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2014 amounted to $46,974,869, which is 33.2% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At November 30, 2014 the Deutsche International Value Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stock Financials 31.5 % Energy 16.6 % Telecommunication Services 10.4 % Materials 9.5 % Industrials 8.7 % Health Care 7.1 % Information Technology 6.8 % Consumer Staples 4.0 % Consumer Discretionary 3.3 % Utilities 2.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stocks Australia $ $
